 Case: 4:19-cv-00188-SNLJ Doc. #: 35 Filed: 04/25/19 Page: 1 of 3 PageID #: 338




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


                                               )
 MICHAEL SEEFELDT, individually and
                                               )
 on behalf of all others similarly situated,
                                               )
                                               )
                Plaintiff,
                                               )
                                               )
        v.
                                               )        Case No. 4:19-cv-00188-SNLJ
 ENTERTAINMENT CONSULTING
                                               )
 INTERNATIONAL, LLC,
                                               )
                                               )
 OUTFIELD BREW HOUSE, LLC d/b/a
                                               )
 BUDWEISER BREW HOUSE,
                                               )
                                               )
                Defendants.
                                               )

             UNITED STATES OF AMERICA’S ACKNOWLEDGMENT OF
              CONSTITUTIONAL QUESTION AND CONSENT MOTION
                   FOR EXTENSION OF TIME TO INTERVENE

       On March 15, 2019, Defendants in the above-captioned action filed a Notice of

Constitutional Question pursuant to Federal Rule of Civil Procedure 5.1(a). See ECF No.

16. In that Notice, Defendants stated that they had filed a motion to dismiss that “raises

the question of whether the First Amendment prohibits the application of the restrictions

in the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (‘TCPA’), to the alleged

text messages at issue in the case at hand, as well as whether the TCPA itself is

unconstitutional, because (1) it is a content and speaker based restriction that violates the

Free Speech and Equal Protection Clauses, and (2) it is unconstitutionally vague and

overbroad.” Id. at 1. The Court has not yet certified the constitutional question. See Fed.
 Case: 4:19-cv-00188-SNLJ Doc. #: 35 Filed: 04/25/19 Page: 2 of 3 PageID #: 339



R. Civ. P. 5.1(b); 28 U.S.C. § 2403. Federal Rule of Civil Procedure 5.1(c) provides that:

“Unless the court sets a later time, the attorney general may intervene within 60 days after

the notice is filed or after the court certifies the challenge, whichever is earlier,” which in

this case would be May 14, 2019, unless the Court sets a later date.

       The United States is authorized to intervene in any federal court action in which the

constitutionality of an Act of Congress is drawn into question. 28 U.S.C. § 2403(a).

Counsel for the United States respectfully advises the Court that the United States has not

yet decided whether to intervene in this action to defend the constitutionality of the TCPA.

The approval of the Solicitor General is required for the United States to intervene in an

action to defend the constitutionality of a federal statute. See 28 C.F.R. § 0.21. The process

of obtaining a decision on intervention from the Solicitor General generally takes at least

several weeks, sometimes longer, and Defendants’ Rule 5.1(a) notice only recently came

to the attention of the office within the Department of Justice responsible for

recommending to the Solicitor General whether intervention is warranted. Consequently,

additional time is needed to permit a decision on intervention.

       Accordingly, pursuant to Fed. R. Civ. P. 6(b)(1), counsel for the United States

hereby submits this unopposed motion to extend the time period during which the United

States may intervene for the limited purposes of defending the constitutionality of the

TCPA by an additional sixty days, up to and including July 13, 2019. If the United States

intervenes, it will be prepared to file its memorandum in defense of the constitutionality of

the statute that same day. The United States has not previously sought an extension in this

matter. Undersigned counsel has conferred with counsel for both Plaintiff and Defendant

                                              2
 Case: 4:19-cv-00188-SNLJ Doc. #: 35 Filed: 04/25/19 Page: 3 of 3 PageID #: 340



and neither party opposes this extension. A proposed order granting such extension is filed

concurrently herewith.

DATED: April 25, 2019.                    Respectfully submitted,
                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ERIC R. WOMACK
                                          Assistant Director, Federal Programs Branch

                                          /s/ Joshua C. Abbuhl_______________
                                          JOSHUA C. ABBUHL
                                          E.D. Mo. Bar No. 1044782DC
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L St. NW
                                          Washington, D.C. 20005
                                          (202) 616-8366 (tel.)
                                          (202) 616-8470 (fax)
                                          Joshua.Abbuhl@usdoj.gov

                                          Counsel for the United States of America




                                            3
